Citation Nr: 1403624	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing held at the RO before the undersigned Acting Veterans Law Judge in August 2013.  A copy of the transcript is associated with the claims file.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.


FINDING OF FACT

Bilateral hearing loss is attributable to service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.10 , 3.156(a), 3.159, 3.326(a) (2013).

The Veteran contends that his current bilateral hearing loss is due to his exposure to significant and harmful noise during active service.  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In this case, the August 2008 VA examination report establishes that the Veteran has a current hearing loss.  See 38 C.F.R. § 3.385 (2013).  A review of the service personnel records show that his military occupation specialties included that as a radio repairman in the Air Force with 11 months of foreign service and receipt of the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  The Veteran testified at the August 2013 hearing, that an explosion went off near his head while serving in Vietnam; the explosion knocked him down and left him in a daze.  He stated that he tried to "shake it off," but that he could not hear for a while after the explosion.  His hearing gradually returned, but he stated that he had experienced diminished hearing since the incident.  The Veteran also testified that after the explosion, he had to be reassigned because he could not hear well enough to adequately perform his job.  This competent and credible lay testimony is consistent with the circumstances of the Veteran's service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  As such, the Board finds that there was in-service noise exposure.  See 38 U.S.C.A. § 1154(a) (West 2002).  

The remaining issue for resolution is whether there is a nexus between the current hearing loss and service.  The record contains conflicting evidence.  

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, hearing loss.  Although the audiograms conducted at enlistment, in December 1965 and January 1966, and separation, in July 1969, revealed normal hearing, there was evidence of threshold shifts from 500 Hz to 4000 Hz bilaterally.  

The Veteran's private treatment records from 1970 indicate that he complained of hearing loss one month after separation from service.  The private physician found normal ears, but noted "some loss of hearing...due to [an] explosion near [his] head while in Vietnam."  The Board finds this treatment record to be of great probative value as it is a near contemporaneous account of hearing loss attributable to the in-service explosion.  

The Veteran was afforded a VA examination in August 2008.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss and opined that the current hearing loss disability was less likely than not due to or caused by some event or trauma while in service because normal hearing was documented at enlistment and separation.  The Board does not assign any weight or probative value to this opinion because the examiner did not address the evidence of threshold shifts during service nor the January 1970 physician's notation of hearing loss due to the explosion; rather the examiner relied solely on normal hearing at discharge, which is not a bar to service connection for hearing loss, particularly where there is evidence of threshold shifts.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

Additionally, the Veteran has provided lay testimony that his hearing loss has continued since service; this testimony is corroborated in part by the 1970 private treatment record.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  

In resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


